Citation Nr: 1511286	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-09 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel





INTRODUCTION

The appellant served in the Army National Guard from March 1966 to February 1972 with a confirmed period of Active Duty for Training (ACDUTRA) from March 1967 to July 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was brought before the Board in September 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal. 


FINDINGS OF FACT

1.  The most persuasive, competent, and credible evidence of record does not link the appellant's current bilateral sensorineural hearing loss to his ACDUTRA or any other period of service.

2.  The most persuasive, competent, and credible evidence of record does not link the appellant's tinnitus to his ACDUTRA or any other period of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  A letter dated in April 2011 satisfied the duty to notify provisions to include notifying the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  An April 2011 private audiogram is also in the claims folder and was considered in rendering this decision.  The appellant has not identified any other documents that he feels would be relevant to his claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The appellant was provided a VA audiological examination in connection with his hearing loss and tinnitus claims in May 2011.  The Board found the examination inadequate and remanded the claim to afford the appellant a new VA examination with adequate consideration of the appellant's lay assertions describing in-service noise exposure, symptoms since service, and hearing acuity threshold shifts found in service.  A new examination was provided in October 2013 and the Board finds the examination and opinions rendered are adequate for deciding the hearing loss and tinnitus claims herein and responsive to the prior Remand directive.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination and opinions addressed current hearing loss and tinnitus diagnoses, evaluated the likely etiology of the diagnoses rendered, and provided supporting explanation and rationale for all conclusions reached.  The examination was thorough and all necessary evidence and testing was considered by the examiner.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection (Hearing Loss and Tinnitus)

The appellant contends he has hearing loss and tinnitus as a result of military noise exposure.  

In general, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

Initially, the Board notes that only veterans are entitled to service connection disability benefits. A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2).  Active military, naval, or air service includes active duty, any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24). 

While the appellant served in the Army National Guard from March 1966 to February 1972, the only confirmed period of ACDUTRA includes March 1967 to July 1967.  At the time of reviewing this claim, service connection has not been granted for a disease or injury incurred or aggravated in line of duty during this period of ACDUTRA.  Accordingly, the appellant is not a "veteran" for the purposes of this claim within the criteria of the controlling legal authority.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6 (2014).  As the appellant is not a "veteran" for the purposes of this claim, he is not entitled to any statutory or regulatory presumptions which arise therefrom.  He is not entitled to the presumption of soundness, nor is he entitled to the presumption of aggravation of a preexisting injury or disease, nor to the presumption of service connection for chronic disabilities that manifest within a year of service.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38.C.F.R. §§ 3.304, 3.306, 3.309 (2014).

The appellant claims his hearing loss and tinnitus are attributable to frequent noise exposure in the military working as a wheeled vehicle mechanic in an artillery unit.  He further claims he first noticed hearing loss in June 1966, prior to his confirmed period of ACDUTRA. He further indicates minimal noise exposure as a civilian. 

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The appellant's DD-214 confirming his ACDUTRA notes he received a rifle badge during that time and worked with an MOS of wheeled vehicle mechanic.  Given the circumstances of his service, noise exposure is conceded.  

The appellant's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  His January 1966 enlistment examination does not include any reported symptoms or abnormalities related to hearing, but no audiological examination was provided at that time.

During his period of ACDUTRA, audiological examinations were provided to the appellant in May 1967 and June 1967.  The Board notes that prior to November 1, 1967, service department test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) American National Standards Institute (ANSI). In order to facilitate data comparison in this decision for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO ANSI standards. A review of the appellant's service treatment records shows that a May 1967 audiometric evaluation revealed normal hearing for VA purposes.  Reported pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
10 (20)
/
10 (20)
10 (20)
LEFT
-5 (10)
10 (20)
/
10 (20)
10 (20)
[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units and are provided for data comparison purposes].

In June 1967, the appellant's hearing was tested again with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
/
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
/
5 (10)

Hearing acuity over 20 decibels is indicative of some hearing loss.  See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, at no time during the appellant's military service was the appellant found to have impaired hearing.  Id.; see also 38 C.F.R. § 3.385.

Generally, even if hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  If competent medical evidence of record demonstrates (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service though still not meeting the requirements for "disability' under 38 C F R § 3 385, and (b) post service audiometric testing that produced findings meeting the requirements of 38 C F R § 3 385, VA must then determine, if possible, whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  38 C.F.R. § 3.303(d); Hensley, 5 Vet. App. at 159.

After separation from the National Guard, the appellant indicates he did not and does not seek treatment for hearing loss or tinnitus.  He did supply a private audiogram dated April 2011, decades after his National Guard service, indicative of hearing loss at that time, but with no nexus opinion provided.

The appellant was first afforded a VA examination in May 2011 where the examiner noted the appellant's military noise exposure as well as a remote history of recreational hunting.  At the time, the appellant also complained of a long ringing sound that had been present for thirty years, getting worse through the years.  The examiner diagnosed the appellant with bilateral sensorineural hearing loss with tinnitus, associating the tinnitus with the hearing loss.  The examiner found it unlikely that either diagnosis was related to the appellant's military service in light of the absence of any records indicative of in-service incurrence of hearing loss.

The Board previously remanded the claim to provide the appellant a new examination where the examiner was directed to consider the appellant's lay statements describing in-service and post-service symptoms.  The appellant was afforded a new VA examination in October 2013 where the examiner similarly noted the appellant's military noise exposure with no such exposure post-service.  The appellant was diagnosed with bilateral sensorineural hearing loss and tinnitus on examination.  The examiner outlined the appellant's description of in-service noise exposure as well as symptoms thereafter.  Even based on the conceded noise exposure and the appellant's subjective recollection of onset of symptoms, the examiner found the appellant's hearing loss and tinnitus "less likely as not" related to his military service.  Despite the appellant's subjective symptoms and his confirmed in-service noise exposure, the objective audiological evidence does not confirm in-service noise injury.

The Board finds the examiner's opinion persuasive.  It is based on a complete review of the claims folder, a thorough physical examination, and consideration of the appellant's contentions.  Also compelling, no medical professional has ever linked the appellant's hearing loss or tinnitus to his military service.

The Board finds the appellant competent to describe his hearing loss and tinnitus symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  

Indeed, the examiner considered the appellant's description of noise exposure and observed symptoms in rendering the opinion. The examiner, however, found it more compelling that no military audiological examination confirmed any noise injury during his period of ACDUTRA. Cf. Hensley, 5 Vet. App. at 159-60 (indicating the fact that a veteran's service treatment records fail to show hearing loss within the regulatory definition is not sufficient to deny the claim).  The examiner's opinion was not based solely on the lack of in-service medical evidence of hearing loss.  By the appellant's own admission, he noticed some amount of hearing loss in 1966 prior to his period of ACDUTRA.  
In short, the medical evidence does not show a diagnosis of hearing loss or tinnitus during the appellant's period of ACDUTRA or for decades thereafter.  Although in-service noise exposure is conceded, no medical examiner has associated the appellant's current hearing loss or tinnitus with his military service.  Indeed there are medical opinions to the contrary.  Thus, even fully considering the appellant's lay description of military noise exposure and symptoms thereafter, the evidence does not support his claims.  The Board acknowledges the appellant believes his current hearing loss and tinnitus are related to his military noise exposure, but he is not competent to relate the etiology of his current hearing loss or tinnitus disability to service.  Such is a complex medical matter, and the appellant has not been shown to have had the requisite knowledge and/or training to render such an opinion.

The Board finds the preponderance of the evidence is against the appellant's hearing loss and tinnitus claims.  While the appellant's lay statements were considered, a lay person without medical training is not competent to relate the etiology of current hearing loss disability or tinnitus to service.  As the preponderance of the evidence is against the issues, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


